SOMEBYILLE, J.-
-The contract sued on was clearly void for illegality. Its consideration is shown to have been the hire of a convict, who had never been legally sentenced to perform hard labor. The hiring was done by the probate judge, without any order or authority of the commissioners’ court, which alone had the power to authorize it. The whole system of hard labor for the several counties is placed by statute under the superintendence and control of the court of county commissioners, who are required to “ determine in what manner *44and on wliat particular works the labor shall be performed.” (lode, lidfO, §§ 4465, 4468. In the absence of any action by this body, the probate judge is without any power to act in such matters. — Code, $ 4469. The act of hiring, therefore, was illegal, and the contract to pay for the convict’s services was void as against the public policy. No plaintiff cam recover when he requires aid from an illegal transaction in order to establish his cause of action. He must fail unless he can prove his cause without being “ obliged to lay the foundation of his action in his own 'violation of the law.”'—Ala. G. S. Railroad Co. v. McAlpine, 71 Ala. 545 ; Way v. Foster, 1 Allen, 408; Gunter v. Lecky, 30 Ala. 591; 1 Whart. Law Contr. § 340.
The rulings of the circuit court are in harmony with these views, and its judgment must be affirmed.